TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00464-CV







In the Matter of C. H. R.







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. J-16,590, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING







In April 1999, C.H.R. was adjudged to have engaged in delinquent conduct and
placed on probation for one year.  In July 1999, at a hearing on the State's motion to modify,
C.H.R. pleaded true to the allegations that he violated the conditions of his probation.  The
juvenile court granted the motion to modify and committed C.H.R. to the Texas Youth
Commission.

C.H.R.'s appointed counsel on appeal filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements for such briefs discussed in In Re D.A.S.,
973 S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967). 
Counsel's brief contains a professional evaluation of the record demonstrating why there are no
meritorious errors to be advanced.  A copy of counsel's brief was delivered to C.H.R. and to his
parent, and they were advised of their right to examine the appellate record and to file a pro se
brief.  A pro se brief was not filed.

We have independently reviewed the record and agree with counsel that the appeal
is frivolous.  The order is affirmed.



						                                                                       


						J. Woodfin Jones, Justice

Before Justices Jones, Kidd and Patterson

Affirmed

Filed:   January 21, 2000

Do Not Publish